Citation Nr: 1309090	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  05-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent from May 9, 2005 to December 10, 2007, and a rating higher than 20 percent since December 11, 2007, for degenerative joint disease (i.e., arthritis) of the left shoulder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served in the United States Naval Reserves.  He had active duty for training (ACDUTRA) from March to September 1971, plus other periods of service.  An October 1974 letter informed him that he had been found not physically qualified for further service in the Naval Reserves. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a July 2005 rating decision, the RO denied the Veteran's claim for service connection for a left shoulder disability.  He appealed that decision.  In February 2007, however, during the pendency of his appeal, the RO granted his claim for service connection for degenerative joint disease of his left shoulder.  The RO assigned an initial 10 percent rating for this disability retroactively effective from May 9, 2005, the date he had filed this claim.  He appealed that decision by requesting a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" his rating, meaning assign different ratings at different times since the effective date of his award to compensate him for variances in the severity of his disability).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date). 

In a January 2008 rating decision since issued, the RO increased the rating for this left shoulder disability to 20 percent as of December 11, 2007.  So the appeal now concerned whether he was entitled to an initial rating higher than 10 percent from May 9, 2005 to December 10, 2007, and whether he had been entitled to a rating higher than 20 percent since December 11, 2007.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (An increase in a rating for a disability during the pendency of the appeal for a higher rating for the disability does not abrogate the appeal unless the Veteran receives the highest possible rating or expressly indicates he is content with a lesser rating, albeit a rating higher than he had previously).

In July 2009, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, including especially obtaining outstanding VA treatment records and having the Veteran undergo a VA compensation examination reassessing the severity of his left shoulder disability.  The outstanding VA treatment records were obtained, but he was unable to appear for his scheduled VA compensation examination because he apparently was ill.  So the Board again remanded this claim to the RO via the AMC in March 2011 to have him undergo this necessary VA compensation examination.

He had this VA compensation examination in April 2011 and, after considering the results of it, the Board issued a decision in October 2011 denying the claim for higher ratings for this disability.  He then appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court, whereas the Office of General Counsel, Professional Staff Group VII (PSG VII), represented the Secretary of VA.  The parties filed a Joint Motion asking the Court to vacate the Board's decision denying this claim and to remand this claim to the Board for proceedings consistent with the motion.  Specifically, it was noted the Board had not discussed potentially favorable medical evidence, namely, a VA treatment record dated in November 2007, when previously determining the Veteran was not entitled to a rating higher than 10 percent for his left shoulder disability prior to December 11, 2007.  This evidence therefore will be addressed in this decision.  The Joint Motion for Partial Remand also found that the most recent VA examination in April 2011 was inadequate for rating purposes, so for this reason the Board also must again remand this claim.  And, just as previously, the remand to the RO will be via the AMC.  Since, however, in its prior decision the Board had remanded, rather than decided, an additional derivative claim for a total disability rating based on individual unemployabilty (TDIU), there had not been a final decision concerning that other claim.  See Breeden v. Principi, 17 Vet. App. 475, 478 (2004); see 38 U.S.C. §§ 7252(a), 7266.  The Court granted this Joint Motion for Partial Remand in a September 2012 Order and since has returned the file to the Board.



The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It was first shown on November 19, 2007, that range of motion of the Veteran's left shoulder, his dominant shoulder, essentially was restricted to shoulder level because of the extent of his pain and discomfort.


CONCLUSION OF LAW

The criteria are met for the higher 20 percent rating for the left shoulder disability as of a slightly earlier effective date - November 19, 2007, rather than December 11, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

A.  Duty to Notify

The Veterans Claims Assistance Act (VCAA) was signed into law in November 2000, and it enhanced VA's obligations in terms of notifying and assisting claimants with claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156 a, 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, also apprise him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

When the claim is for service connection, this notice should address all elements of the claim, including the "downstream" disability rating and effective date elements in the event there is a favorable disposition of the claim.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Also, ideally, this notice should be provided before initially adjudicating the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


This particular Veteran is challenging the initial evaluation assigned following the granting of service connection for his left shoulder disability.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once an NOD has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 regarding a rating decision and SOC control as to any further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO provided the Veteran this required SOC in September 2007 citing the applicable rating criteria and containing discussion of the reasons and bases for not assigning a higher rating initially.  He also since has received SSOCs again citing the applicable rating criteria and containing discussion of the reasons and bases for increasing his rating for this disability from 10 to 20 percent, but not even higher.  He therefore has received all required notice concerning this claim, both in terms of his initial rating and the greater rating he since has received.

B.  Duty to Assist

VA also must assist the Veteran in obtaining evidence relevant to his claim, unless there is no reasonable possibility that such assistance would help to substantiate the claim.

To this end, his service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file for consideration.  He also was provided VA examinations assessing and reassessing the severity of his left shoulder disability.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Indeed, the Board twice remanded this claim - initially in July 2009 and again in March 2011 - to have him reexamined to reassess the severity of his left shoulder disability.  He had this additional VA compensation examination in April 2011, but, as the Joint Motion for Partial Remand agreed, that most recent examination is inadequate for rating purposes.  See 38 C.F.R. § 4.2 (when an examination is inadequate, it is incumbent to return the report for correction.).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain an opinion, it must ensure the examination or opinion is adequate).  For this reason, the Board is again remanding this claim.  In the meantime, however, the Board has at its disposal earlier dated evidence from November 2007 allowing for the assignment of a slightly earlier effective date for the higher 20 percent rating for the left shoulder disability.  The Board therefore is going ahead with this partial disposition of the claim since unaffected by the need to correct the deficiencies in the April 2011 VA compensation examination.

Increased Rating

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2012).


The Board must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged" rating.  See Fenderson, 12 Vet. App at 125-26.  The Court also has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Board must consider evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use, including after prolonged, repetitive-type activity or during "flare ups".  DeLuca v. Brown, 8 Vet. App. 202 (1995); Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 direct VA to assign the minimum compensable rating for a joint where the joint is actually painful, unstable, or misaligned.  This directive to assign a minimally compensable rating in the presence of pain applies to joint pain generally and is not limited to pain only associated with arthritis.  See Burton v. Shinseki, 25 Vet. App. 1, 1-2 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

When evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36. Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran's left shoulder disability is rated under Diagnostic Code 5010-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Under Diagnostic Code 5010, arthritis due to trauma (i.e., post-traumatic arthritis), confirmed by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis (hypertrophic or osteoarthritis), in turn, is rated under DC 5003.  When substantiated by X-rays, it will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which, here, since involving the shoulder, is DC 5201.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.

The Veteran's left shoulder is his major or dominant shoulder.  Under DC 5201, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level (i.e., to 90 degrees measured from the side).  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level (i.e., to 45 degrees measure from the side).  And a 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

According to 38 C.F.R. § 4.71, Plate I, normal forward elevation (flexion) and abduction of the shoulder is from 0 to 180 degrees.  Normal internal and external rotation are from 0 to 90 degrees.

Other possible diagnostic codes for rating shoulder disabilities are DC 5202 for other impairment of the humerus and DC 5203 for impairment of the clavicle or scapula.

DC 5202 provides a 20 percent rating for malunion of the humerus with moderate deformity of the major shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is assigned if there is malunion of the humerus with marked deformity of the major shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned for fibrous union of the humerus.  A 60 percent rating is assigned for nonunion of humerus (false flail joint).  An 80 percent rating is assigned for loss of the head of the humerus (flail shoulder).


DC 5203 provides a 10 percent rating for malunion of the clavicle or scapula of the major arm, or for nonunion of the clavicle or scapula without loose movement.  A higher 20 percent rating is warranted if there is nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.

B.  Evidence

The Veteran underwent a VA examination in April 2006.  He complained of moderate pain in his shoulder.  A physical examination of the shoulder determined that range of motion on flexion was to 170 degrees, abduction to 125 degrees, external rotation to 75 degrees, and internal rotation to the T11 level.  There was no increased pain, loss of motion, weakness, fatigability or incoordination with repetitive use.  The examiner noted the Veteran suffered from degenerative joint disease of this shoulder and a decrease in range of motion.

The Veteran subsequently had another VA compensation examination in August 2007.  He reported experiencing daily pain of 6-7/10 and 10/10 during 
flare-ups.  He also complained of pain with overhead reaching or grasping.  Physical examination of his left shoulder noted range of motion on flexion was to 148 degrees, abduction to 162 degrees, external rotation to 88 degrees, and internal rotation to 90 degrees.  The examiner noted there was pain on range of motion throughout the arc in each plane.  However, there was no apparent weakness, fatigability or incoordination during or following three repetitions of the ranges of motion.

A VA treatment record dated November 19, 2007, shows the Veteran complained of left shoulder pain.  On examination, he had "difficulty/discomfort on r[a]ising his arm over the shoulder."  This is the specific piece of evidence cited in the Joint Motion for Partial Remand as potentially favorable to the claim insofar as showing that his range of motion of this shoulder, in effect, was limited to shoulder level at the time of that evaluation when considering the extent of his pain and discomfort.


C.  Analysis

This VA treatment record dated November 19, 2007, is the first occasion it was shown that range of motion of the Veteran's left shoulder, his dominant upper extremity, essentially was restricted to shoulder level because of the extent of his pain and discomfort.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

On the other earlier instances his flexion and abduction of this shoulder were much greater than 90 degrees (shoulder level), even when accounting for his pain and other limiting factors.  Notably, he complained of pain throughout the entire arc of motion during his August 2007 examination.  But, as explained, mere pain alone does not constitute function loss according to the holding in Mitchell, but is just one fact to be considered when evaluating functional impairment.  And, here, the Veteran demonstrated 148 degrees of flexion and 162 degrees of abduction, so the pain he experienced throughout the arc of motion did not result in an overall level of functional limitation consistent with the 20 percent rating for motion limited to shoulder level.

Moreover, a higher rating is not warranted under Diagnostic Codes 5010 and 5003, which provide for a 20 percent evaluation with X-ray evidence of involvement of two or more major joints.  His left shoulder disability implicates only a single major joint.  38 C.F.R. § 4.45(f).


But as of November 19, 2007, a 20 percent rating is warranted.  The Veteran therefore is receiving this higher rating at a slightly earlier effective date (November 19, 2007, rather than just as of December 11, 2007).

In Harper v. Brown, 10 Vet App 125, 126 (1997), the Court explained that three possible effective dates for a higher rating may be assigned depending on the facts of the particular case:  

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

The VA treatment record dated November 19, 2007, confirms the Veteran had difficulty and discomfort raising his arm above shoulder level because of the extent of his associated pain.  Although specific range of motion measurements were not provided, when viewing this evidence in a light most favorable to him, see 38 C.F.R. §§ 4.3, 4.7, the Board finds that it is consistent with the criteria for a 20 percent rating under DC 5201.  A higher 30 percent rating is not warranted, however, as his range of motion was not shown to be limited to midway between his side and shoulder level, even when considering his pain and discomfort.

The evidence also does not reflect that his disability involves impairment of his humerus, clavicle, or scapula.  Therefore, ratings under DCs 5202 and 5203 are not warranted at any point during the period on appeal.


D.  Extra-schedular Consideration

The Board's prior October 2011 decision not only remanded the derivative TDIU claim for extra-schedular consideration under the provisions of 38 C.F.R. § 4.16(b), but also for the underlying left shoulder disability under 38 C.F.R. § 3.321(b)(1) based on the comments the April 2011 VA compensation examiner had made regarding the effects of the left shoulder disability on the Veteran's ability to obtain and maintain employment of any kind, physical or sedentary.

The Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008), ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

It does not appear, however, that the Director of the Compensation and Pension Service or designee has had opportunity to make a ruling on whether 
extra-schedular compensation is warranted, either under § 3.321(b)(1) or § 4.16(b), so there has not yet been a decision concerning this at the appropriate lower level.  The Board made this referral in October 2011 because the Board is precluded from granting an extra-schedular rating in the first instance.  See Barringer v. Peake, 22 Vet. App. 242 (2008).


ORDER

A higher 20 percent rating for the left shoulder disability is granted from a slightly earlier effective date - November 19, 2007, rather than December 11, 2007, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

As already alluded to, the Board twice remanded this claim in years past to have the Veteran undergo a VA compensation examination reassessing the severity of his left shoulder disability.  After the initial remand in July 2009, he was unable to appear for his scheduled VA compensation examination because he was sick.  So the Board again remanded this claim to the RO via the AMC in March 2011 to have him undergo this necessary examination.  He had this examination in April 2011 and, after considering the results of it, the Board issued a decision in October 2011 denying the claim for higher ratings for this disability.

The September 2012 Joint Motion for Partial Remand, however, which the Court since has granted vacating the Board's prior decision relying on the results of that examination, agreed that that examination was inadequate for rating purposes, in turn requiring correction of this deficiency.  See 38 C.F.R. § 4.2 (it is incumbent on the adjudicator to return the examination report as inadequate in this circumstance).  Specifically, VA regulations provide that the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  The April 2011 examiner recorded the Veteran's range of motion and stated that he was "unable to lift even a pound to this level."  But the report does not specifically state whether testing in accordance with this VA regulation was performed, so is ambiguous on whether this level of testing was done.

In addition, the examiner discussed the Veteran's condition "when not having a flare," and did not sufficiently discuss any additional functional loss as a result of flare-ups.  See Mitchell at 44 (an examination was inadequate for rating purposes where examiner had failed to address any range of motion loss specifically due to pain and any functional loss during flare-ups).


In light of these deficiencies, another VA compensation examination is needed.  As the claim is being remanded, the Veteran's more recent VA treatment records should be obtained as well.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Assuming they exists, obtain the Veteran's more recent VA treatment records, that is, those concerning all additional evaluation and treatment he has received for his left shoulder disability since January 2011 and associate them with the claims file for consideration.

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the Veteran's left shoulder disability.  All necessary diagnostic testing and evaluation should be performed.


The examiner must describe all impairment of the left shoulder, including any malunion, nonunion, false flail joint, flail shoulder, fibrous union, dislocation, or ankylosis.

It also is imperative the examiner measure both active and passive range of motion of the shoulder, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.

The examiner must measure range of motion in degrees and not merely indicate, as examples, that it is "full" or "normal" or "restricted" without quantifying what this means.  The examiner must also specify whether range of motion is (a) to the shoulder level or beyond, (b) to midway between the side and shoulder level, or (c) to 25 degrees or less from the side.

In making these determinations regarding range of motion, the examiner must indicate as well whether there is additional functional impairment, including additional limitation of motion, during "flare ups" or prolonged, repeated use of the left arm and shoulder, thereby specifying to what extent this results in additional limitation of motion above and beyond the normal circumstance.  To this end, the examiner should discuss any functional loss due to pain that affects some aspect of the normal working movements of this arm and shoulder such as excursion, strength, speed, coordination, and endurance.  This includes indicating at what point in the Veteran's arc of motion pain sets in, even if he is able to continue motion beyond that point.


The examiner must discuss the medical rationale of all opinions expressed, whether favorable or unfavorable, based on the objective clinical findings and information obtained from review of the record.  So the claims file, including a complete copy of this remand, must be made available to the examiner to allow him/her opportunity to become familiar with the Veteran's pertinent medical and other history.

3.  Ensure the examiner has responded to all questions posed in this remand.  If not, take corrective action.  38 C.F.R. § 4.2 (2012).

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, send him and his representative another SSOC and given them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


